Exhibit 21.1 Subsidiaries of the Registrant Name of Subsidiary State/Country of Incorporation/Organization Skechers U.S.A., Inc. II Delaware Skechers By Mail, Inc. Delaware Savva’s Café, Inc. Delaware Duncan Investments, LLC California HF Logistics-SKX, LLC Delaware HF Logistics-SKX T1, LLC Delaware HF Logistics-SKX T2, LLC Delaware Sepulveda Blvd. Properties, LLC California Sepulveda Design Center, LLC California BrandBlack, LLC California Skechers Collection, LLC California Skechers Sport, LLC California Skechers R.B., LLC Delaware SKX Illinois, LLC Illinois Skechers EDC SPRL Belgium Skechers BH d.o.o. Bosnia & Herzegovina Skechers Do Brasil Calcados LTDA Brazil Skechers USA Canada Inc. Canada Comercializadora Skechers Chile Limitada Chile Skechers China Business Trust China Skechers Footwear (Dongguan) Co., Ltd. China Skechers Guangzhou Co., Ltd. China Skechers Trading (Shanghai) Co. Ltd. China Skechers E-Commerce Co., Ltd. China Skechers China Hengqin Co., Ltd. China Leadtime Co., Ltd. China Skechers Colombia, S.A.S. Colombia Sepulveda Footwear Costa Rica, S.R.L. Costa Rica Skechers USA Ltd. England Skechers USA France SAS France Skechers USA Deutschland GmbH Germany Skechers China Limited Hong Kong Skechers Hong Kong Limited Hong Kong Skechers Southeast Asia Limited Hong Kong Skechers CEE Kft. Hungary Skechers South Asia Private Limited India Skechers Retail India Private Limited India Skechers USA Italia S.r.l Italy Skechers Japan GK Japan Skechers Holdings Jersey Limited Jersey Skechers International Jersey Skechers International II Jersey Skechers Macau Limited Macau Skechers Malaysia Sdn. Bhd. Malaysia Skechers Holdings Mauritius Mauritius Skechers USA Mauritius 10 Mauritius Skechers USA Mauritius 90 Mauritius Skechers USA Benelux B.V Netherlands Skechers Latin America, LLC Panama Skechers Panama, LLC Panama Skechers Peru, S.R.L. Peru Skechers USA Portugal Unipessoal Limitada Portugal Skechers USA Romania S.R.L. Romania Skechers Singapore Pte. Limited Singapore Skechers USA Iberia, S.L. Spain Skechers S.a.r.l. Switzerland Skechers (Thailand) Limited Thailand Skechers Vietnam Co. Ltd. Vietnam
